Mk. Justice Mitchell,
dissenting:
I dissent in this and the kindred cases, known as the capital stock cases, because I am of opinion that the decision is founded on a fundamental error in confusing a tax on the property of the corporation with the tax on the property of the individual shareholder therein, which is what the statute imposes. The subject-matter of taxation under the act of June 8, 1891, is capital stock, eo nomine, independently, and without reference to the property which it represents. It is to be taxed at its *195“ actual value in cash, not less however than the average price which said stock sold for during said year,” etc. The officers of the corporation concerned are required to make sworn returns under seventeen specific heads, all of which tend to show the value of the stock as such, and not a single one of which refers directly or indirectly to the value of the property which such stock represents. The value of the capital stock in the hands of the shareholders is the value of their resulting interest in the property of the corporation, subject to its debts and incumbrances, in view of the uses to which it may be put under its corporate franchises, etc., and the value of such resulting interest is the true subject of tax under the statute. As construed by this decision the tax is put on the value of the property of the corporation, without regard to the value of the capital stock in the hands of the shareholders. This is a total change in the subject of taxation without any warrant in the statute, and against its plain language and intent.
Green and Williams, JJ., join in this dissent.